DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 18 March 2021 has been received and considered.
Claims 1-20 are pending.
This Action is Final.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on the filed amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsky et al. (US 20190166144) in view of Subbarayan et al. (US 20180115578) and further in view of Liu (US 9166993).

generating a multi-variable relative activity model based on a plurality of relative activity values, wherein the relative activity values generated from network activity (see paragraphs [0068]-[0069] the multiple features and parameters);
identifying additional network activity; identifying relative activity values of the plurality of relative activity values associated with the additional network activity (see paragraphs [0068] and [0076] receiving and extracting parameters from the live traffic); and 
determining whether the additional network activity corresponds to potentially malicious activity by fitting the relative activity values to the multi-dimensional relative activity model (see paragraphs [0076]-[0081] comparing the live parameters to the model).
While Mirsky et al. teaches the use of multiple parameters in the model, there lacks an explicit teaching that the model is multi-dimensional.
However, Subbarayan et al. teaches the use of a multi-dimensional model to detect abnormal, suspicious and attack traffic (see paragraphs [0087] and [0096]-[0103]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the model of Mirsky et al. to be multi-dimensional.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for a simplified view of all the parameters associated with the model.
While the modified Mirsky et al. and Subbarayan et al. system discloses the use of relative values, there lacks an explicit teaching of a first relative activity value is generated corresponding to an account used to access a resource based on at least a number of other accounts that access the same resource.
However, Liu teaches the use of an anomaly detection system that uses patterns to detect and report anomalies to prevent data loss where one of the patterns is a first relative activity value is generated corresponding to an account used to access a resource based on at least a number of other accounts that access the same resource (see column 8 lines 4-61 where the user, i.e. account, used to access the file is compared with its peers within a cluster to detect anomalies).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the relative activity values of Liu in the modified Mirsky et al. and Subbarayan et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been that comparing against similar users/accounts will help prevent false positives when a group changes access patterns in response to, for example, a collaboration.

As per claims 5 and 15, the modified Mirsky et al., Subbarayan et al., and Liu system discloses network activity comprises at least requests from hosts to an authentication service or responses from the authentication service to the hosts, requests comprising token or authorization requests, and responses comprising token or authorization responses (see Subbarayan et al. paragraph [0078]).
As per claims 6 and 16, the modified Mirsky et al., Subbarayan et al., and Liu system discloses network activity is captured by at least one of: packet sniffing and authentication service log parsing (see Mirsky et al. paragraph [0068] where obtaining the live traffic packets is packet sniffing).
As per claims 8 and 18, the modified Mirsky et al., Subbarayan et al., and Liu system discloses the multi-dimensional relative activity model is generated based on captured network activity over a predetermined time window (see Subbarayan et al. paragraphs [0030]-[0033]).
As per claims 9, 10, and 19, the modified Mirsky et al., Subbarayan et al., and Liu system discloses the additional network activity is captured in real-time; and the relative activity values for the additional network activity are determined dynamically, wherein the multi-dimensional relative activity model is regularly regenerated using at least some of the network activity and the additional network activity (see Mirsky et al. paragraphs [0069]-[0072]).
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Mirsky et al., Subbarayan et al., and Liu system as applied to claims 1 and 11 above, and further in view of Kraus et al. (US 20200285737).
As per claims 2, 3, 12, and 13, the modified Mirsky et al., Subbarayan et al., and Liu system teaches the model comprises various dimensions related to authorization, but fails to explicitly disclose the multi-dimensional relative activity model comprises/maps at least two of the following dimensions: account privilege scores, service privilege scores, and host privilege scores
However, Kraus et al. teaches the multi-dimensional relative activity model comprises/maps at least two of the following dimensions: account privilege scores, service privilege scores, and host privilege scores (see paragraphs [0238] and [0290]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the use of privilege data as part of the model in the modified Mirsky et al., Subbarayan et al., and Liu system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for more granularity in the model by allowing different accounts/services/hosts to have different privileges.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Mirsky et al., Subbarayan et al., Liu, and Kraus et al. system as applied to claims 3 and 13 above, and further in view of Levy et al. (US 20190319987).
As per claims 7 and 17, the modified Mirsky et al., Subbarayan et al., Liu, and Kraus et al. system fails to explicitly disclose an account value is determined to correspond to a high value account based on a naming convention.
However, Levy et al. teaches an account value is determined to correspond to a high value account based on a naming convention (see paragraphs [0101] and [0107]).

Motivation to do so would have been that certain files/documents/storage is more important than others (see Levy et al. paragraphs [0101] and [0107]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to modeling behavior to detect abnormal/malicious behaviors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Michael Pyzocha/               Primary Examiner, Art Unit 2419